UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-1272


EARL VENNINGS, JR.,

                    Plaintiff - Appellant,

             v.

ANTWON CARTER, Detective; RICHARD GERTEN, Detective,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Mary G. Lewis, District Judge. (2:19-cv-02543-MGL)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Earl Vennings, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Earl Vennings, Jr., appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing Vennings’ civil rights complaint under 28 U.S.C.

§ 1915(e)(2)(B). On appeal, we confine our review to the issues raised in the informal

brief. See 4th Cir. R. 34(b). Because Vennings’ informal brief does not challenge the basis

for the district court’s disposition, he has forfeited appellate review of the court’s order.

See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2